Exhibit 10.52

Amendment No. 1

Jefferson-Pilot Corporation Supplemental Benefit Plan

The Jefferson-Pilot Corporation Supplemental Benefit Plan is hereby amended
effective November 30, 2007 by adding the following to the end of Paragraph 5:

“Notwithstanding the foregoing, Employees who transfer to another employer in
connection with the November 30, 2007 sale by the Company of Lincoln Financial
Sports, Inc., shall be 100% vested in their accrued benefit as of the date of
transfer.”

IN WITNESS WHEREOF, the Chief Executive Officer of the Company has executed this
Amendment this      day of November, 2007.

 

LINCOLN NATIONAL CORPORATION       By:   Dennis R. Glass Its:   Chief Executive
Officer and President